                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  UNITED STATES OF AMERICA &                      )
  STATE OF TENNESEE                               )
  ex rel. JANELLE COX,                            )
                                                  )
         Plaintiffs,                              )
                                                  )
  v.                                              )    Case No. 3:18-cv-154-HSM-DCP
                                                  )    JURY TRIAL DEMANDED
  ASSOCIATED PAIN SPECIALISTS P.C.,               )
  SMOKY MOUNTAIN AMBULATORY                       )
  SURGERY CENTER, LLC,                            )
                                                  )
         Defendants.                              )

                                 JOINT NOTICE OF SETTLEMENT

         Come now the parties, by and through the undersigned counsel, and hereby jointly notify

  the Court that they have reached an agreement to resolve this case. Pursuant to the Court’s

  previously entered Scheduling Order [D.E. 44], the parties hereby advise the Court that they do

  not need to utilize the Federal Court Mediation Program. The parties would further state as follows:

         1.      The parties have entered into a settlement agreement on or about June 26, 2020

  fully resolving this matter.

         2.      The parties anticipate filing a joint Notice of Dismissal once the initial settlement

  payment is made on or by August 25, 2020.

         3.      A true and accurate copy of this Joint Notice of Settlement will be forwarded to the

  attention of Russell Eslinger via email to Russell_Eslinger@tned.uscourts.gov pursuant to the

  Court’s direction in the previously entered Scheduling Order [D.E. 44].




                                                   1

Case 3:18-cv-00154-HSM-DCP Document 45 Filed 08/03/20 Page 1 of 4 PageID #: 291
       Respectfully submitted this 3rd day of August, 2020

                                    By:     /s/ Daniel T. Swanson ____________________
                                            Daniel T. Swanson (BPR No. 023051)
                                            LONDON & AMBURN, P.C.
                                            607 Market Street, Suite 900
                                            Knoxville, TN 37902
                                            Phone: (865) 637-0203
                                            Fax: (865) 637-4850
                                            dswanson@londonamburn.com
                                            Counsel for Associated Pain Specialists, P.C.

                                            J. DOUGLAS OVERBEY
                                            United States Attorney


                                    By:     /s/ Jeremy S. Dykes by “DTS” w/permission
                                            Jeremy S. Dykes, Maryland Bar Member
                                            L. Margaret Harker, Virginia Bar No. 82188
                                            Assistant U.S. Attorneys
                                            Office of United States Attorney
                                            800 Market St., Suite 211
                                            Knoxville, TN 37902
                                            (865) 545-4167
                                            Jeremy.Dykes@usdoj.gov
                                            Margaret.Harker@usdoj.gov
                                            Attorneys for the United States of America


                                            HERBERT H. SLATERY III
                                            Tennessee Attorney General and Reporter


                                    By:     /s/ W. Anthony Hullender by “DTS” w/permission
                                            W. Anthony Hullender, BPR No. 19436
                                            Deputy Attorney General
                                            Medicaid Fraud and Integrity Division
                                            Office of the Attorney General
                                            P.O. Box 20207
                                            Nashville, TN 37202
                                            (615) 532-2536
                                            tony.hullender@ag.tn.gov
                                            Attorney for State of Tennessee




                                               2

Case 3:18-cv-00154-HSM-DCP Document 45 Filed 08/03/20 Page 2 of 4 PageID #: 292
                              By:   /s/ Joseph M. Callow, Jr. by “DTS” w/permission
                                    Gregory M. Utter
                                    Joseph M. Callow, Jr.
                                    KEATING MUETHING & KLEKAMP PLL
                                    One East Fourth Street
                                    Suite 1400
                                    Cincinnati, Ohio 45202
                                    Phone: (513) 579-6400
                                    Fax: (513) 579-6457
                                    gmutter@kmklaw.com
                                    jcallow@kmklaw.com

                                    David A. Burkhalter II BPR #004771
                                    D. Alexander Burkhalter III, BPR #033642
                                    THE BURKHALTER LAW FIRM, P.C.
                                    P.O. Box 2777
                                    Knoxville, Tennessee 37901
                                    Phone: (865) 524-4974
                                    Fax: (865 524-0172
                                    david@burkhalterlaw.com
                                    alex@burkhalterlaw.com

                                    Joel D. Hesch
                                    THE HESCH FIRM, LLC
                                    3540 Ridgecroft Dr.
                                    Lynchburg, Virginia 24503
                                    Phone: (434) 229-8677
                                    joel@howtoreportfraud.com
                                    Attorneys for Relator, Janelle Cox




                                       3

Case 3:18-cv-00154-HSM-DCP Document 45 Filed 08/03/20 Page 3 of 4 PageID #: 293
                                   CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing
  will be sent by operation of the Court’s electronic filing system to all parties indicated on the
  electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may access
  this filing through the Court’s electronic filing system.

                 This 3rd day of August, 2020


                                          By: /s/ Daniel T. Swanson ____________________
                                              Daniel T. Swanson (BPR No. 023051)
                                              LONDON & AMBURN, P.C.
                                              607 Market Street, Suite 900
                                              Knoxville, TN 37902
                                              Phone: (865) 637-0203
                                              Fax: (865) 637-4850
                                              dswanson@londonamburn.com

                                                 Counsel for Associated Pain Specialists, P.C.




                                                    4

Case 3:18-cv-00154-HSM-DCP Document 45 Filed 08/03/20 Page 4 of 4 PageID #: 294
